Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment / Arguments
The response, filed 10/26/2021, has been entered. Claims 1-20 are pending. Applicant’s arguments regarding the prior art rejections have been fully considered but are moot because the amendments necessitated new ground of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-5 and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schley (US-6244097-B1,” Schley”), in view of Allouche et al. (US20190323936A1,” Allouche”) and Edvardson (CN 103674172 B,” Edvardson”).

Regarding claim 1, Schley in FIG.2 discloses a method of measuring the energy content of a gas, comprising: measuring the speed of sound (29) in the gas; measuring the relative permittivity (15) of the gas; and correlating (converter 23) the measured speed of sound (29) and relative permittivity (15) to derive the energy content of the gas (e.g., Col.1 line2-gross calorific value of fuel gas).
Schley fails to disclose using a guided wave radar or non-guided wave (non-contacting) radar sensor, the guided wave radar or non-guided wave radar sensor comprises a waveguide, and measuring the relative permittivity of the gas comprises propagating an electromagnetic signal along the waveguide, the waveguide extending through a gas phase and a liquid phase.
Allouche teaches measuring the relative permittivity (e.g.¶0030) of the gas (e.g. in ¶0002-¶0003 it is for an oil production as a multi-phase fluid including gas phase) using a guided wave radar (and Fig.7 102). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Allouche’s guided wave radar sensor to measure the relative permittivity of gas for Schely’s system of measurement of energy content. One of ordinary skill in the art would know guided wave radar techniques as a more accurate technique for measurement of one or more material properties including permittivity or dielectric constant.
Edvardson in figs.1a-6 teaches a guided wave radar sensor (figs. 1a, 1b : 2/10/11) comprises a waveguide (3), and measuring the relative permittivity (e.g.,¶0071- dielectric εext of the surrounding medium 8 is determined from time flights of signals and their known correlation based on dielectric constant of surrounding gas) of the gas (surrounding medium 8) comprises propagating an electromagnetic signal (ST1,ST2) along the waveguide (3), the waveguide extending through a gas phase (8- e.g., ¶0007,¶0018) and a liquid phase(6).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Everson’s waveguide to measure the relative permittivity of the gas for method of method of measuring the energy content of a gas of Schley. One of ordinary skill in the art would know the advanced methods of waveguide radar level meter systems to measure relative permittivity of gas improve the accuracy.
Regarding claim 2, Schley further discloses measuring pressure (8) and temperature (7) parameters of the gas, and using the parameters to derive the energy content of the gas.
Regarding claim 3, Schley further discloses the gas is flowing in a conduit (1), the measurements being made on the flowing gas.
Regarding claim 4, Schley further discloses measuring flow rate (3) parameters, and using the flow rate parameters (Gas meter 3 measures volumetric flow of gas), together with the other measurements, to derive the energy content of the gas.
Regarding claim 5, Schley fails to disclose gas comprises liquefied gas in a container, the measurement of relative permittivity being derived from a level measurement using the guided wave radar sensor.
 However, Allouche teaches gas comprises liquefied gas (e.g. Fig.1 fluid including gas and liquid phase or oil) in a container (104), the measurement of relative permittivity (e.g.¶0030 and ¶0042 teach how relative permittivity ɛ and level measurements h c or h s are related by WLR, or ∅ that is a water oil ratio) being derived from a level measurement (h c or h s) using the guided wave radar sensor (102 and ¶0030-¶0042).

Regarding claim 8, Schley further discloses measuring the carbon dioxide content (21) of the gas, and correlating (converter 23) the measured speed of sound (29), relative permittivity (15), and carbon dioxide (21) content to derive the energy content of the gas.
Regarding claim 9, Schley in FIG.2 discloses a method of measuring the energy content of a gas, comprising a first sensor for measuring the speed of sound (29) in the gas;
a second sensor for measuring the relative permittivity (15) of the gas; a correlator (23) configured to correlate the measured speed of sound and relative permittivity to derive the energy content of the gas (e.g., Col.1 line2-gross calorific value of fuel gas).
Schley fails to disclose using a guided wave radar or non-guided wave (non-contacting) radar sensor, the guided wave radar or non-guided wave radar sensor comprises a waveguide, and measuring the relative permittivity of the gas comprises propagating an electromagnetic signal along the waveguide, the waveguide extending through a gas phase and a liquid phase.
Allouche teaches measuring the relative permittivity (e.g.¶0030) of the gas (e.g. in ¶0002-¶0003 it is for an oil production as a multi-phase fluid including gas phase) using a guided wave radar (and Fig.7 102). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Allouche’s guided wave radar sensor to measure the relative permittivity of gas for Schely’s system of measurement of energy content. One of ordinary skill in the art would know guided wave radar techniques as a more accurate technique for measurement of one or more material properties including permittivity or dielectric constant.
εext of the surrounding medium 8 is determined from time flights of signals and their known correlation based on dielectric constant of surrounding gas) of the gas (surrounding medium 8) comprises propagating an electromagnetic signal (ST1,ST2) along the waveguide (3), the waveguide extending through a gas phase (8- e.g., ¶0007,¶0018) and a liquid phase(6).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Everson’s waveguide to measure the relative permittivity of the gas for method of method of measuring the energy content of a gas of Schley. One of ordinary skill in the art would know the advanced methods of waveguide radar level meter systems to measure relative permittivity of gas improve the accuracy.
Regarding claim 10, Schley further discloses sensors for measuring pressure (8) and temperature parameters of the gas, and wherein the correlator is configured to use the parameters (7) to derive the energy content of the gas.
Regarding claim 11, Schley further discloses a conduit housing (1) the sensors and through which the gas flows.
Regarding claim 12, Schley further discloses sensors for measuring volumetric flow parameters (3), wherein the correlator (23) is configured to use the volumetric flow parameters and the other measurements to derive the energy content of the gas.
Regarding claim 13, Schley further discloses the gas comprises liquefied gas (fuel gas) in a container.
Schley fails to disclose the second sensor comprising a guided wave radar level measurement sensor.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Allouche’s guided wave radar sensor to measure the relative permittivity of gas for Schely’s method of measurement of energy content. One of ordinary skill in the art would know guided wave radar techniques as a more accurate technique for measurement of one or more material properties including permittivity or dielectric constant.

Claims 7 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schley, and Allouche in view of Diede (US6477474B2, “Diede”)

Regarding claim 7, Schley fails to disclose measuring the relative permittivity of the gas comprises a time domain reflectometry measurement of a microwave pulse in a wave guide.
However, Diede teaches measuring the relative permittivity of the gas comprises a time domain reflectometry measurement (TDR- At least abstract) of a microwave pulse in a wave guide (Fig.1 110).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Diede’s guided wave radar sensor to measure the relative permittivity of gas for Schely’s method of measurement of energy content. One of ordinary skill in the art would know guided wave radar techniques as a more accurate technique for measurement of one or more material properties including permittivity or dielectric constant.

Regarding claim 15, Schley fails to disclose sensor comprises a microwave source and a waveguide of predetermined configuration, the second sensor being configured to provide a time domain reflectometry measurement of a microwave pulse reflected by a predetermined feature of the waveguide configuration for determining the relative permittivity of the gas.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Diede’s guided wave radar sensor to measure the relative permittivity of gas for Schely’s method of measurement of energy content. One of ordinary skill in the art would know guided wave radar techniques as a more accurate technique for measurement of one or more material properties including permittivity or dielectric constant.

Regarding claim 16, Schley fails to disclose the predetermined feature is the end of a reference rod mounted on the waveguide.
However, Diede teaches the predetermined feature is the end of a reference rod mounted on the waveguide (110).
The reasons for combining and motivation are the same as recited in the rejection of claim 15. 

Regarding claim 17, Schley further discloses a third sensor for measuring the carbon dioxide content (21) of the gas, and wherein the correlator (23) is configured to use the measured speed of sound (29), relative permittivity, and carbon dioxide content to derive the energy content of the gas.

Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schley, Allouche and Gysling et al., (US20060053869A1,” Gysling”).
Regarding claim 6 Schley fails to disclose the speed of sound measurement is made as part of a flow measurement during loading of liquefied gas into the container, or during unloading of liquefied gas from the container.

However, Gysling in FIG.1 teaches the speed of sound measurement (SOS) is made as part of a flow measurement (e.g. Abstract) during loading of liquefied gas (22) into the container (17), or during unloading of liquefied gas from the container (12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Gysling‘s flow measurement for Schelby‘s measurement system during loading or unloading gas to/from the tank. One of ordinary skill in the art would know the flow measurements during transferring the liquefied gas make the measurement of energy content and determining and controlling the boil-off rate of liquefied gas in storage tanks more accurate.

Regarding claim 14 Schley fails to disclose the first sensor comprises a flow measurement sensor for use during loading of liquefied gas into the container, or during unloading of liquefied gas from the container.


However, Gysling teaches the first sensor (26) comprises a flow measurement sensor for use during loading of liquefied gas into the container (17), or during unloading of liquefied gas from the container (14/12).
The reasons for combining and motivation are the same as recited in the rejection of claim 6.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schley, Allouche and MANNEBACH (US 20190212260 A1,”MANNEBACH”).

Regarding claim 18, Schley fails to disclose sensor comprises an infrared sensor.
However, teaches in ¶0024 and FIG.1 sensor comprises an infrared sensor (40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use MANNEBACH’s infrared sensor for Schely’s system. One of ordinary skill in the art knows infrared sensors are more reliable sensors.

	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schley, Allouche and Xu et al. (US 20180010943 A1,”Xu”). 

Regarding claim 19, Schley fails to disclose the first sensor comprises an ultrasonic flow meter.
However, Xu teaches in FIG.1 the first sensor comprises an ultrasonic flow meter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to USE Xu’s ultrasonic sensor for Scheley’s system. One of ordinary skill in the art knows an ultrasonic gas flow meter has unique superiority in measuring accuracy, reliability, pressure loss, maintenance fees, manufacture costs and other aspects compared with other gas flow meters (Xu- ¶0002).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schley, Allouche and Schley et al. (Schley, et al., Measurements of the Calorific Value of Methane with the New GERG Reference Calorimeter, 9 June 2009, “Schely-2”).

Regarding claim 20, Schley discloses a processor configured to receive the output of the correlator (23) as an input.


However, Schley-2 teaches output values of superior calorific value, Wobbe index and normal density of the gas.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Schely-2’s correlations and calculate superior calorific value and Wobbe index using Shcely’s processor. One of ordinary skill in the art knows these correlations to make a better estimation of the fuel and natural gases.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187.  The examiner can normally be reached on 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856